Exhibit 10.4

ALLIED NEVADA GOLD CORP.

RESTRICTED SHARE RIGHT GRANT LETTER

 

To:    Robert M. Buchan Date:    July 3, 2007

 

--------------------------------------------------------------------------------

This notice is to evidence that you have been granted 300,000 Restricted Share
Rights in the following amounts and on the following terms:

 

Number of Restricted

Share Rights awarded

 

Date(s) of expiry of applicable

Restricted Period(s) (vesting dates)

100,000

  July 3, 2008

100,000

  July 3, 2009

100,000

  July 3, 2010

This notice serves as a Restricted Share Right Grant Letter under section 3.06
of the Allied Nevada Gold Corp. Inc. (“Allied Nevada”) Restricted Share Plan
(the “Plan”). All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Plan. In the event of any inconsistency between
the terms of this Restricted Share Right Grant Letter and the Plan, the terms of
the Plan shall govern.

Vesting of your Restricted Share Rights evidenced by this Restricted Share Right
Grant Letter shall be subject to the terms of the Plan, the resolutions of the
Board approving the grant and the administrative rules passed by the Committee
under the Plan.

If you wish to defer the vesting of your Restricted Share Rights, you may do so
in accordance with the terms of the Plan, the resolutions of the Board approving
the grant and the administrative rules of the Committee under the Plan.

The Plan and the Restricted Share Rights granted to you hereunder are subject to
the approval of the shareholders of Allied Nevada. In the event such approval is
not obtained, your Restricted Share Rights to acquire Allied Nevada common
shares issued from treasury will be replaced by equivalent rights to acquire the
same number of Allied Nevada common shares to be purchased in the market by an
independent trustee. The purchase will be funded by Allied Nevada and the terms
of the replacement rights will be based substantially on the same terms and
conditions as the Restricted Share Rights granted hereunder and the
corresponding Plan. Your rights to acquire common shares purchased in the market
by the trustee, shall be subject to the same 60 days prior election deferral
feature as outlined in the Plan.

Dated this 3rd day of July, 2007.

 

ALLIED NEVADA GOLD CORP.  

 

Name:   Scott Caldwell Title:   President and Chief Executive Officer